DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action
1.	The response filed 07/01/2021 has been entered and made off record.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/27/2021 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
3.	Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). Examiner's response to the presented arguments follows below.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claim 1-4 ,6-7, 9-12, 14-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatta et al., [US Pub. No.: 2015/0077529 A1] in view Imaizumi et al., [US Patent No.: 10,863,893 B2].
Re. Claim 1, Hatta discloses:
An inspection support device comprising: a processor configured to acquire captured image data obtained by imaging the inside of a subject with an endoscope [Image acquisition device for capturing images inside a body |Fig. 1 el 1];
detect a visual line directed to a display device that displays a captured image based on the captured image data [Visual line is detected based captured images |Fig.2 el 9 and Point O];
 [lesion is detected from captured observation images 34B |Figs. 2 el 34A-B, Fig. 3 el L]; 
and cause the display device to display a result of the processing on the captured image data by the processor[], wherein the processor controls the processing on the captured image data on the basis of the visual line detected by the processor [display device Fig. 3 processes captured images based on detected line of sight |Fig. 2 el 3 L1 and L2].

Re. Claim 2, Hatta discloses:
wherein the processor determines an attention region to which an attention is paid in the captured image data on the basis of the visual line detected by the processor [an attention-point calculating portion (attention-point detecting portion) 5 that calculates an attention point at which the left and right lines of sight detected by the line-of-sight detecting portion 4 intersect each other |0022], does not execute the processing on a non-attention region that is a region excluding the attention region in the captured image data [the auxiliary indications 9 that the observer does not currently need are deleted from the three-dimensional image |0086], and executes the processing only on the attention region [the auxiliary indication 9 related to the specific position to which the observer is currently paying attention is displayed |0085-0086].

Re. Claim 3, Hatta discloses:
wherein the processor performs the processing to detect the lesion site on the entire captured image data [a three-dimensional image of an imaging subject reproduced from two parallax images obtained by acquiring images of the imaging subject… to the examiner this interpreted as entire image processing |0005], determine an attention region to which an attention is paid in the captured image data on the basis of the visual line detected by the processor [an attention-point detecting portion that detects an attention point of an observer viewing the three-dimensional image displayed on the display portion |0005], and performs the processing to identify the lesion site only on the attention region [Tumor is detected from captured images |Figs.5-9 el y].

Re. Claim 4, Hatta discloses:
wherein the processor determines an attention region to which an attention is paid in the captured image data on the basis of the visual line detected by the processor [a line-of-sight detecting portion (attention-point detecting portion) 4 that detects the lines of sight of the left and right eyes of the observer viewing the display portion 3 |0022], executes the processing on the entire captured image data [a three-dimensional image of an imaging subject reproduced from two parallax images obtained by acquiring images of the imaging subject… to the examiner this interpreted as entire image processing |0005], and makes a content of the processing on the attention region in the captured image data different from a content of the processing on a non-attention region [attention areas and non-attention are different processing |0085-0086], which is a region excluding the attention region in the captured image data [the auxiliary indications 9 that the observer does not currently need are deleted from the three-dimensional image |0086].


Re. Claim 6, Hatta discloses:
[a line-of-sight detecting portion (attention-point detecting portion) 4 that detects the lines of sight of the left and right eyes of the observer viewing the display portion 3 |0022], does not execute the processing on the attention region, and executes the processing only on a non-attention region that is a region excluding the attention region in the captured image data [the auxiliary indications 9 that the observer does not currently need are deleted from the three-dimensional image |0086].

Re. Claim 7, Hatta discloses:
wherein the processor determines an attention region to which an attention is paid in the captured image data on the basis of the visual line detected by the processor [a line-of-sight detecting portion (attention-point detecting portion) 4 that detects the lines of sight of the left and right eyes of the observer viewing the display portion 3 |0022], and performs the processing to detect the lesion site on the entire captured image data [a three-dimensional image of an imaging subject reproduced from two parallax images obtained by acquiring images of the imaging subject… to the examiner this interpreted as entire image processing |0005], and executes the processing to identify the lesion site only on a non-attention region that is a region excluding the attention region in the captured image data [Tumor is detected from captured images in a non-attention region |Figs.5-9 el y].

Re. Claim 9, An endoscope device comprising: the inspection support device according to claim 1; 
and the endoscope [endoscope 1| Fig.1 el 1, 0044].

Re. Claim 10, An endoscope device comprising: the inspection support device according to claim 2; 
and the endoscope [endoscope 1| Fig.1 el 1, 0044].

Re. Claim 11, An endoscope device comprising: the inspection support device according to claim 3; 
and the endoscope [endoscope 1| Fig.1 el 1, 0044].

Re. Claim 12, An endoscope device comprising: the inspection support device according to claim 4; 
and the endoscope [endoscope 1| Fig.1 el 1, 0044].

Re. Claim 14, An endoscope device comprising: the inspection support device according to claim 6; 
and the endoscope [endoscope 1| Fig.1 el 1, 0044].

Re. Claim 15, An endoscope device comprising: the inspection support device according to claim 7; 
and the endoscope [endoscope 1| Fig.1 el 1, 0044].

Re. Claim 17, This claim is interpreted and rejected for the same reason set forth in claim 1.

.

8.	Claim 5, 8, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatta in view of Imaizumi in further view of Zur [US Pub. No.: 2018/0253839 A1].
Re. Claim 5, The combination Hatta and Imaizumi does not distinctly disclose: 
wherein the processor controls the processing such that performance of the processing on the attention region is higher than performance of the processing on the non-attention region.
However in the same field of endeavor Zur discloses:
wherein the processor controls the processing such that performance of the processing in the attention region is higher than performance of the processing on the non-attention region [when the surroundings of a suspicious region is blurry but the region of interest is sharp enough (occurs in many cases of endoscopic images), then this region of interest is kept for further processing |0092].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hatta and Imaizumi with Zur to increase the overall detection rate and speed the process, an endoscopic-oriented filtering algorithm is applied for regions with low information in periphery.

Re. Claim 8, The combination of Hatta and Imaizumi does not distinctly disclose:
wherein the processor controls the processing such that performance of the processing on the non-attention region is higher than performance of the processing on the attention region.

wherein the processor controls the processing such that performance of the processing on the non-attention region is higher than performance of the processing on the attention region [Removing the low information regions inside the image (the Lumen regions) is achieved by identifying low intensity regions by using adaptive threshold (according the average and the standard deviation of the intensity in the image) and which have high enough compactness (the ration between the area and the area of its convex hull). |0092].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hatta and Imaizumi with Zur to increase the overall detection rate and speed the process, an endoscopic-oriented filtering algorithm is applied for regions with low information in periphery.

Re. Claim 13, An endoscope device comprising: the inspection support device according to claim 5; 
and the endoscope [endoscope 1| Fig.1 el 1, 0044].

Re. Claim 16, An endoscope device comprising: the inspection support device according to claim 8; 
and the endoscope [endoscope 1| Fig.1 el 1, 0044].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488